DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 07/12/2021 responsive to the Office action filed 04/12/2021 has been entered. Claim 10 has been amended. Claims 10-12 are pending in this application.

Response to Arguments

Claim 10 has been amended to address the 112(b) issue, thus the rejection of claims 10-12 has been withdrawn.
Applicant’s arguments, see Amendments pages 4-8 filed 07/12/2021, with respect to the rejection of the claims 10-12 under 103 rejection have been fully considered but are not persuasive.
Applicant argues three points as following:
(1) Akiyama fails to disclose a container in which one or more bottom parting line marks are positioned inside an annular-shaped ground-contacting portion by biaxially 
(2) the "excellent external appearance" teaching applies particularly "even if a molded article is not allowed to take a larger blow-up ratio." Paragraph [0008] describes a problem in the prior art… The containers shown in Akiyama's Figs. 2 and 16, relied upon in the Office Action, do not even correspond to such containers. (Contrast this with, for example, Fig. 12a, which is described as a "small- sized container.") (pg 7)
(3) because the "direct blow molding" of Akiyama's Figs. 1-5 is not the "biaxial stretch blow molding" of Fig. 16, it cannot be inferred that the lines 7 of the preform behave in the same way during the molding. It is not inherent that the lines 7 of the preform would end up being inside the ground- contacting portion in the Fig. 16 embodiment. (pg 8)

These arguments are found to be unpersuasive because: 
As to (1), Akiyama teaches limiting the forming region of pinch-off lines within a region near the central portion of the bottom face of the blow molded container so that the pinch-off lines are not exposed up to the body portion under the molding and the molded article is allowed to have an excellent external appearance (Pa [0014]). Therefore, one would have found it obvious to make the bottom parting line marks 
Akiyama further shows the exemplary containers in which the pinch-off lines 7 are positioned inside the foot portion 6 in Figs. 2 and 4. Even if these containers shown in Figs. 2 and 4 are blow molded containers not a biaxial stretch blow molded container, Akiyama teaches limiting the forming region of pinch-off lines in the bottom face of the blow molded container (Pa [0014]), and shows the exemplary blow molded containers in Figs. 2 and 4, thus one having ordinary skill in the art would have found it obvious to choose to form the parting line marks inside the ground-contacting portion of the bottom for the purpose of an excellent external appearance according to Akiyama’s drawing.
As to (2), Akiyama discloses a possible problem of external appearance of the container due to the two colinear pinch-off lines extended and exposed even to the body portion of the blow molded container, especially in the containers which are not allowed to take a larger blow-up ratio, such as in small-sized containers used for mascara, eyeliner and the like, in wide-mouthed containers having mouth portions of larger diameters than body portions, and in those containers to be formed of a material having a lower stretching ability (Pa [0008]). Akiyama teaches forming a container by a direct-blow molding process which has a reduced wall thickness irregularity and a reduced stretch irregularity near the bottom portion of the container, and the formation of the pinch-off lines of the container caused by a split mold is limited within a region around the center of bottom portion of the container so as to provide a novel blow molded article which is excellent in a uniform wall thickness, self-standing ability, and external appearance (Pa [0010]) by at least three pinch-off lines caused by mold-pieces of a split 
As to (3), as responded above, one would have found it obvious to make the bottom parting line marks within a region near the central portion of the bottom face of the container for the purpose of forming a container having excellent external appearance, and one would have found it obvious to choose to form the parting line marks inside the ground-contacting portion of the bottom for the purpose of an excellent external appearance according to Akiyama’s drawing. Therefore, one would have found it obvious to adjust molding conditions or variables during the biaxial stretch blow molding for the purpose of forming the parting line marks inside the ground-contacting portion of the bottom. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US 2006/0105127) in view of Suyama et al. (US 2015/0246475). 

With respect to claims 10 and 11, Akiyama teaches a process for producing a container (“a biaxial-stretching blow molded article”, Pa [0056]), the process comprising: 

wherein a portion of a mold used to form the preform by extrusion blow molding, that corresponds to the bottom has a structure that is splittable into four parts in a circumferential direction of the bottom (“a bottom face 5 formed with pinch-off lines 7 in a crossed shape within a region of the bottom portion 4.”, Pa [0053]; “four bottom-mold-pieces 15 having pinching-off portions 13 consisting of blade portions, respectively, of a fourfold-split bottom-mold”, Pa [0047]), and joints of the portion of the mold extend to an outer side from an axis of the bottom (“resultingly forming the pinch-off lines 7 in the crossed shape at the bottom face 5 of the bottom portion 4 of the parison 11”) (Pa [0047] and Figs. 2, 3a-3c).

Even if Akiyama is silent to an annular-shaped ground contacting portion being formed in a bottom of the container from the molded article 9 of the third embodiment (Fig. 9a) during the biaxial stretch blow molding, Akiyama further teaches that a container 1 (Fig. 16) which is in the same shape as the first embodiment (which comprises a foot portion 6 in the bottom portion 4) is obtained by biaxial-stretching blow molding a preform consisting of the molded article 9 of the sixth embodiment (Fig. 15) which is in the same shape as the third embodiment shown in Fig. 9 (Pa [0062]).


Furthermore, Akiyama teaches that the preform (“the molded article 9”, Fig. 9a) includes one or more parting lines (“pinch-off lines 7”, Pa [0053]) along the joints of the portion of the mold (“four bottom-mold-pieces 15 … resultingly forming the pinch-off lines 7 in the crossed shape at the bottom face 5 of the bottom portion 4 of the parison 11”, Pa [0047]), thus one would appreciate that during biaxial-stretching blow molding the one or more parting lines (“pinch-off lines 7”) would still remain so that one or more bottom parting line marks, which correspond to one or more bottom parting lines, would be positioned in the bottom of the container, but Akiyama does not explicitly teach that the one or more bottom parting line marks are positioned inside the ground-contacting portion, the bottom parting line marks are not formed in the ground-contacting portion of the bottom is achieved by adjusting lengths of the bottom parting lines and adjusting the degree to which the bottom of the preform is stretched in a longitudinal direction and a lateral direction during the biaxial stretch blow molding.
Akiyama further teaches that the forming region of at least three pinch-off lines is limited so as to enable to limit the forming region of pinch-off lines within a region near the central portion of the bottom face in both cases, thus, the blow molded article according to the present invention is allowed to have an excellent external appearance because pinch-off lines exposed up to the body portion under the blow molding by a 
Even if Akiyama does not disclose that the teaching in Pa [0014] is in the context of the biaxial stretch blow molding, Akiyama discloses the benefit of limiting the forming region of pinch-off lines within a region near the central portion of the bottom face for the purpose of obtaining a container having an excellent external appearance, and an example in Fig. 2 shows the pinch-off lines 7 positioned inside the foot portion 6.
Therefore, one would have found it obvious to make the bottom parting line marks within a region near the central portion of the bottom face of the container during the biaxial stretch blow molding for the purpose of forming a container having excellent external appearance, and one having ordinary skill in the art would have found it obvious to choose to form the parting line marks inside the ground-contacting portion of the bottom for the purpose of an excellent external appearance according to Akiyama’s drawing.
It would have been inherent that lengths of the bottom parting lines in the preform and the degree to which the bottom of the preform is stretched in a longitudinal direction and a lateral direction during the biaxial stretch blow molding would affect positioning the one or more bottom parting line marks inside the ground-contacting portion of the container. Thus, one would have found it obvious to adjust the lengths of the bottom parting lines in the preform and the degree to which the bottom of the preform is stretched in a longitudinal direction and a lateral direction during the biaxial stretch blow molding for the purpose of positioning the one or more bottom parting line marks inside the ground-contacting portion of the container.

Akiyama differs from the claim in that Akiyama further teaches that blow molding is performed by blowing air into the parison 11 from the air nozzle (Pa [0045]), but is silent that blow molding is performed by using a liquid as a pressurizing medium.
In the same field of endeavor, blow molding method for manufacturing a container, Suyama teaches that for blow molding, feeding a liquid, which are to be filled into a final product may be used as the liquid, into the preform from a pressurized liquid feeding unit through the blow nozzle so as to shape the container into an expanded shape along a cavity surface of the mold and so as to eliminate the filling process, to thereby simplify the production line (Pa [0006] and [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the Akiyama’s process with the teachings of Suyama such that the one would substitute the blow nozzle of the pressurized liquid feeding unit for the air nozzle and feed the pressurized liquid into the preform to shape the container into an expanded shape along a cavity surface of the mold for the purpose of eliminating the filling process, to thereby simplify the production line.

With respect to claim 12, Akiyama as applied to claim 10 above further teaches that all lengths of the joints of the portion of the mold corresponding to the bottom from the axis of the bottom to outer ends thereof are equal (Figs. 2, 3c, and 9b).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742